 

EXHIBIT 10.1

 

WRITTEN CONSENT OF DIRECTORS TO CORPORATE ACTION

WITHOUT MEETING OF PHI GROUP, INC.

 

The undersigned, being all of the directors of the Board of Directors of PHI
Group, Inc., a Nevada corporation (the “Company”), hereby adopt the following
resolutions in lieu of a meeting on this 8th day of November 2018.

 

WHEREAS, on April 23, 2018 the Company’s Board of Directors passed a resolution
to declare a twenty percent (20%) special stock dividend from its holdings of
Common Stock in American Pacific Resources, Inc., a subsidiary of the Company,
to shareholders of Common Stock of the Company as follows: (a) Declaration date:
April 23, 2018; (b) Record date: May 31, 2018; (c) Payment date: October 31,
2018; (d) Dividend ratio: All eligible shareholders of Common Stock of the
Company as of the Record date shall be entitled to receive two (2) shares of
Common Stock of American Pacific Resources, Inc. for every ten (10) shares of
Common Stock of PHI Group, Inc. held by such shareholders as of the referenced
Record date;

 

WHEREAS, on October 31, 2018, the Company’s Board of Directors extended the
Payment Date of the special stock dividend to March 29, 2019 to allow for
substantive developments of American Pacific Resources, Inc. before filing a
registration statement with the Securities and Exchange Commission to take this
subsidiary public.

 

WHEREAS, it deems to be in the best interests of the Company and its
shareholders to amend the Record Date and the dividend ratio to allow for a
broader participation of the Company’s shareholders in the special dividend
distribution.

 

NOW, THEREFORE, BE IT RESOLVED, that the Company amend the new dividend ratio
and the new Record Date as follows: (a) Eligible shareholders: In order to be
eligible for the above-mentioned special stock dividend, the minimum amount of
Common Stock of PHI Group, Inc. each shareholder must hold as of the New Record
Date is twenty (20) shares; (b) New Record Date: The new Record Date will March
01, 2019, subject to FINRA’s approval; (c) New dividend ratio: All eligible
shareholders of Common Stock of the Company as of the new Record Date shall be
entitled to receive one (1) share of Common Stock of American Pacific Resources,
Inc. for every twenty (20) shares of Common Stock of PHI Group, Inc. held by
such shareholders as of the new Record date; and (d) Payment Date: The Payment
Date for the afore-mentioned special stock dividend is March 29, 2019;

 

FURTHER RESOLVED that in addition to and without limiting the foregoing, each
officer of the Company be and hereby is authorized and directed to take, or
cause to be taken, such further action, and to execute and deliver, or cause to
be delivered, for and in the name and on behalf of the Company, all such
instruments and documents as such officer may deem necessary, appropriate or in
the best interests of the Company to effectuate the intent of the foregoing
resolutions and the transactions contemplated thereby (as conclusively evidenced
by the taking of such actions or the execution and delivery of such instruments
and documents, as the case may be) and all action heretofore taken by such
officer in connection with the subject of the foregoing recitals and resolutions
be, and it hereby is, approved, ratified and confirmed in all respects as the
act and deed of the Company.

 

 Page 1 of 2 

 

 

By their signatures below, the above resolutions have been duly authorized and
adopted by the Company’s Board of Directors.

 

/s/ Tam Bui   /s/ Henry D. Fahman Tam Bui, Director   Henry D. Fahman, Director
      /s/ Frank Hawkins     Frank Hawkins, Director    

 

 Page 2 of 2 

 

 

